DETAILED ACTION
Applicant’s 04/07/2022 response to the previous 12/08/2021 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1, 2 and 4-14 as amended and/or filed on 04/07/2022.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 01 September 2017 (20170901).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/CN2017/101685 filed on 09/14/2017 which claims priority to Chinese Application number 201710779935.8 filed on 01 September 2017 (20170901).

Response to Amendments/Arguments
Applicant’s 04/07/2022 amendments to the abstract and arguments in support thereof with respect to the objection as set forth in section 8 of said previous 12/08/2021 Office action have been fully considered and are persuasive.  Therefore, the objection has been withdrawn.  

Applicant’s 04/07/2022 amendments to claim 5 and arguments in support thereof with respect to the objection as set forth in section 9 of said previous 12/08/2021 Office action have been fully considered and are persuasive.  Therefore, the objection has been withdrawn.  


Applicant’s 04/07/2022 amendments to the claims and arguments in support thereof with respect to the 35 USC § 112 rejection of the claims as set forth in section 11 of said previous 12/08/2021 Office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Applicant’s 04/07/2022 amendments to the independent claims and arguments in support thereof with respect to the 35 USC § 103 rejection(s) of claim(s) as set forth in sections 16+ of said previous 12/08/2021 Office action have been fully considered and are somewhat persuasive in that, inter alia, Applicant’s amendments require updating the parts of the references that appear to teach the claimed limitations.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of at least CN 105904978 A to Luo Young et al. (provided with the 11/16/2018 IDS and hereinafter as Luo, cited) in view of CN 103481785 A to Tan Zhihong et al. (provided with the 11/16/2018 IDS and hereinafter cited as Tan) in view of MPEP 2144.04.V. MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS  and VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS and further in view of US 20150298555 A1 to BENNETT; ASHER et al. (Bennett) as set forth below.

It is noted that Applicants 04/07/2022 response does not appear to be based on the ENTIRE rejection as stated in said previous 12/08/2021 Office action.  The rejections set forth in sections 16+ of said previous Office action are based on the combination of Luo, Tan, AND the MPEP section 2144.04.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Accordingly, Applicant is cordially invited to carefully review the rejections below to ensure any arguments in response to said rejections below are directed towards the teachings of the combination of the references as a whole as explained below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105904978 A to Luo Young et al. (provided with the 11/16/2018 IDS and hereinafter as Luo, cited) in view of CN 103481785 A to Tan Zhihong et al. (provided with the 11/16/2018 IDS and hereinafter cited as Tan) in view of MPEP 2144.04.V. MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS and VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS and further in view of US 20150298555 A1 to BENNETT; ASHER et al. (Bennett).

Regarding claim 1 Luo teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    516
    703
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    331
    649
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    407
    425
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    223
    469
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    217
    459
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    210
    458
    media_image6.png
    Greyscale

and associated descriptive texts a power supply system for an electric vehicle in Fig. 1, comprising: 
a battery system comprising a plurality of battery packs in Fig. 1 items 7/8 connected in parallel which is/are controlled by a Battery Management System (BMS) in Fig. 1 items BMS 5 and BMS 6 via VCU 1 to be connected to and disconnected from a high-voltage DC bus via Fig. 1 inverter 10 of the electric vehicle as described in para:
“The generator 4 is connected by first switch S1 with the first power battery pack 7 and the second power battery pack 8, is used for Charge for the first power battery pack 7 or the second power battery pack 8.First power battery pack, 7 and second power battery pack 8 is also Be connected by second switch S2 with power converter 10, the power converter 10 also with driving motor 11, transmission system 12 and Differential mechanism 13 is connected. The power converter 10 is used for the electricity for being exported the first power battery pack 7 and the second power battery pack 8 Pressure and electric current are converted to suitable voltage and electric current, and are correspondingly outputting to driving motor 11, and the driving motor 11 passes through transmission System 12 and differential mechanism 13 provide kinetic energy for electric car.”, 

wherein the battery system is configured to power the electric vehicle in Fig. 5 and the para above:
“The power converter 10 is used for the electricity for being exported the first power battery pack 7 and the second power battery pack 8 Pressure and electric current are converted to suitable voltage and electric current, and are correspondingly outputting to driving motor 11, and the driving motor 11 passes through transmission System 12 and differential mechanism 13 provide kinetic energy for electric car.”; 

a range extender in Fig. 1 above i.e. “distance increasing unit 14” configured to generate a DC current so as to charge the battery system and/or power the electric vehicle in Figs. 3 and 4 and para:
“In traditional extended-range electric vehicle, distance increasing unit is only not enough at power battery pack electricity, it is impossible to continue Continue and start in the case of providing power source for vehicle at once, continue as vehicle energy supply, and charge for battery, therefore below existence Shortcoming: 1, electrokinetic cell gapless switching between discharge condition and charged state, work under bad environment, battery life is short；2、 Distance increasing unit needs the power provided relatively big, and therefore its discharge capacity needs relatively big, and fuel economy is low, relatively costly;”

Wherein it is understood that “traditional extended-range electric vehicles”, “charge the battery system and/or power the electric vehicle “ when the “distance increasing unit 14” “Continue and start in the case of providing power source for vehicle at once, continue as vehicle energy supply, and charge for battery”, And “distance increasing unit 14” generate a DC current so as to charge the battery system or power the electric vehicle in Figs. 3 and 4 and para:

“The control unit of engine 2, engine 3 and generator 4 form distance increasing unit 14.The entire car controller 1 is with increasing Journey device 14, drive motor controller 9, first switch S1, second switch S2, the first battery management system 5, the second battery management system System 6 is connected.  Core control portions of the entire car controller 1 as whole electric car, it is used to gather gas pedal, gear The information such as position, brake pedal judge the driving intention of driver and for monitoring vehicle-state (including speed, temperature etc.) Information, the entire car controller 1 is additionally operable to carry out above- mentioned information judgement processing, and the signal after processing is sent to distance increasing unit 14th, first switch S1 and second switch S2, to control the shape of generator 4, first switch S1 and second switch S2 in distance increasing unit 14 State, 5 and second battery management system 6 of the first battery management system are used to gather first power battery pack 7 and second SOC (State of Charge, state-of-charge/remaining capacity) value of power battery pack 8, concrete operating principle will be detailed below Description.”; 

a controller in Fig. 1, i.e. VCU 1 configured to control a power generating mode of the range extender in para:
“Shown in please referring to Fig.3, it is the first working status. When from the first battery management system 5 and the second battery management The first power battery pack 7 and the SOC (State of Charge, state-of-charge) of the second power battery pack 8 obtained at system 6 Value is below limit value, and the SOC of first power battery pack 7 (is denoted as SOC1) value is more than second power battery pack 8 SOC value (be denoted as SOC2) when, the entire car controller 1 starts distance increasing unit 14, and the engine 3 is permanent in optimal fuel-economy point Power output, and drive the generator 4 to generate electricity”,
 
to control a connection status of each battery pack with the high-voltage DC bus of the electric vehicle in Fig. 2 above as described in para:
“Specifically, please continue to refer to shown in Fig. 2, the first switch S1 includes moved end D1, the first non-moving end B1, second not Moved end B2 and control module (not shown).The control module is connected with entire car controller 1, and the control module is received from whole The control signal of vehicle controller 1 is to connect moved end D1 and the first non-moving end B1 or moved end D1 and the second non-moving end B2.It is described dynamic End D1 is connected with distance increasing unit 14, and specifically, the moved end D1 is connected with generator 4.The first non-moving end B1 and first is dynamic The anode of power battery pack 7 is connected, and the second non-moving end B2 is connected with the anode of the second power battery pack 8, first power The cathode of 7 and second power battery pack 8 of battery pack is grounded.”,  and

a plurality of switches in Fig. 2 above,
comprising a first switch S2, B3, B4 and a second switch S1, B1, B2 provided respectively for each battery pack 7 and 8 in Fig. 2,
wherein the first switch being arranged between a respective battery pack 7/8 and the high-voltage DC bus 16, one end of the second switch S1 being connected to the range extender 4 via contacts B1 and B2,
 and the other end of the second switch S1 being connected to a respective battery pack 7 or 8 via contacts B1 and B2, and 
the first switch S2 connecting said battery pack 7 or 8 between said battery pack 7 or 8 and said first switch S2 in Fig 2, and 
for each of the plurality of battery packs 7 or 8 connected in parallel, when the first switch S2 connected to the battery pack is switched on and the second switch S1 connected to the battery pack is switched off, the battery pack is configured to power the electric vehicle in figures 7 and 8 above; 
when the first switch connected to the battery pack S2 is switched off and the second switch S1 connected to the battery pack 7 or 8 is switched on, the range extender 4 is configured to charge the battery pack 7 or 8; and 
when the first switch and the second switch connected to the battery pack are switched on, the range extender and the battery pack are configured to power the electric vehicle simultaneously in the amended Fig. 2 immediately below:

    PNG
    media_image7.png
    247
    480
    media_image7.png
    Greyscale
.
While it is considered that Luo Fig. 1 teaches the range extender 14 could be connected to the high voltage bus 9/10/11 through switches S1 and S2 as explained above, Luo does not appear to expressly disclose:
That the batteries are actually connected together to operate in “parallel” and that the controller in Fig. 1, i.e. VCU 1 controls a connection status of the range extender 14 “directly” with the high-voltage DC bus 11 of the electric vehicle and when the first switch and the second switch connected to the battery pack are switched on, the range extender and the battery pack are configured to power the electric vehicle simultaneously.

Tan teaches in for example the Figures below, 

 
    PNG
    media_image8.png
    564
    688
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    386
    448
    media_image9.png
    Greyscale

It was known in the art for the power sources of an electric vehicle, i.e. “batteries” 11 and 21 are actually connected together to operate in “parallel” and that controller 6 controls a connection status of the range extender (i.e. electric generator 52) “directly” with the high-voltage DC bus inside item 51 going to Drive motor 53 of an electric vehicle. and 
a plurality of switches are considered shown in Figures 1 and 2 such as items 7, 8, 33, 32, etc., and are also considered to inherently be inside “Double Motor Control device 51“ arranged between the range extender 52 and the high-voltage DC bus inside 51 going to item 53 of the electric vehicle to directly connect the range extender 52 to the high voltage bus 51/53 as explained in for example, paragraphs [0027] + in order to effect the appropriate connections between each system:
“When electric generator 52 normal operation, entire car controller 6 control contactors 7 and contactless switch 8 closures.Because power diode 9 oppositely ends, the energy that electric generator 52 produces all is stored to super capacitor group 21.When the voltage of super capacitor group 21 and power battery pack 11 voltages approach, closed contactless switch 7.Electrokinetic cell system 1 is connected with super capacitor system 2 by power diode 9, Here it is two voltage power supplies, and it has advantages of that battery charging and discharging stream is little, electric capacity recuperated energy efficiency is high.

Electrokinetic cell system 1 in power system comprises power battery pack 11 and power battery management system 12, and wherein power battery pack 11 is preferably the storage battery that electron mobil, electric train, Electrical Bicycle, golf cart provide power. Super capacitor system 2 comprises super capacitor group 21 and super capacitance management system 22, and wherein, super capacitor group 21 is for the vehicular drive energy is provided, and the vehicle braking energy that reclaims of storage. Contactless switch 7 is connected with super capacitor system 2 with electrokinetic cell system 1 respectively with contactless switch 8, and power diode 9 is electrically connected contactless switch 7 and contactless switch 8. Precharge loop 3, it is electrically connected power diode 9 and contactless switch 8.

Based on more than, in the situation whether electric generator 52 works, the power battery pack of extended-range power system, super capacitor group all can normally be connected, two voltage platform closed-centre systems have obtained protection. Not there will be in the prior art scheme when the power generating system cisco unity malfunction, the super capacitor group is disconnected, and can't realize the situation of two voltage power supplies. Thereby two voltage protections have been realized.”.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of connecting batteries in parallel to power a vehicle and also connecting a range extender, such as electric generator 52 to a high voltage bus to allow the range extender, i.e. electric generator 52  to power an electric vehicle AND maintain the charge of the batteries when the batteries have been drained below a state of charge (SOC) that can continue to power the vehicle by the batteries themselves.  Tan teaches using an electric generator 52 to both power the vehicle AND charge the batteries is known in the art to be “normal operation” as taught by Tan “When electric generator 52 normal operation, entire car controller 6 control contactors 7 and contactless switch 8 closures”. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the “electromotor” , i.e. the “Described control unit of engine 2, electromotor 3 and electromotor 4 form journey device 14. Described entire car controller 1 with Journey device 14, drive motor controller 9, first switch S1, second switch S2, first battery management system the 5, second battery Management system 6 is the most connected” of the electric vehicle of Luo would be able to use the electrical power from both batteries in parallel as well as the range extender/electromotor just as Tan does with the electric generator 52  to power the electric vehicle when the batteries are depleted i.e. the SOC is too low to operate the vehicle.  Such a combination would look something like the modified version of Luo Figure 8 below showing switch S3 with contact B5 and B6 wherein it is understood B6 would cause the batteries to operate in parallel: 

    PNG
    media_image10.png
    210
    458
    media_image10.png
    Greyscale

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Tan to the prior art of Luo as explained above because they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

While it is considered that the combination of Luo and Tan teaches the claim limitations as explained above, it appears based on the 04/07/2022 response, applicant is of the opinion that the combination does not expressly disclose that the controller in Fig. 1, i.e. VCU 1 controls a connection status of the range extender 14 “directly” with the high-voltage DC bus 11 of the electric vehicle and 
a plurality of switches arranged between the range extender and the high-voltage DC bus of the electric vehicle to directly connect the range extender 14 to the high voltage bus 9/10 and when the first switch and the second switch connected to the battery pack are switched on, the range extender and the battery pack are configured to power the electric vehicle simultaneously then resort may be had to the teachings of the MPEP section 2144.04. subsections V. and VI. to show that making the connections between the range extender and the high voltage bus integral or separable would be obvious for the express benefit of being able to charge both batteries at the same time while also providing motive power to continue a long distance drive that exhausts both batteries States of Charge (SOC).
Further, the reversal, duplication or rearrangement of the parts of Luo would be an obvious modification since no new or unexpected result would be produced.  Indeed, one of ordinary skill would expect the range extender to provide power to whatever device desired or required by the user such as the drive motor, charging the batteries, etc.. 

Accordingly, the prior art references teach all of the claimed elements where known elements.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known use of connecting power sources to loads. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the range extender of Luo would be able to charge both batteries and power the vehicle at the same time during long trips. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP 2144.04 to the prior art combination of Luo as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

While it is considered that the combination of Luo, Tan and the MPEP teaches the claim limitations as explained above, it appears based on the 04/07/2022 response, applicant is of the opinion that EVEN the combination of Luo Tan and the MPEP does not expressly disclose that the controller in Fig. 1, i.e. VCU 1 controls a connection status of the range extender 14 “directly” with the high-voltage DC bus 11 of the electric vehicle and 
a plurality of switches comprising a first switch and a second switch provided respectively for each battery pack arranged between the range extender and the high-voltage DC bus of the electric vehicle to directly connect the range extender 14 to the high voltage bus 9/10 and when the first switch and the second switch connected to the battery pack are switched on, the range extender and the battery pack are configured to power the electric vehicle simultaneously then resort may be had to the teachings of the Figures of Bennet below:


    PNG
    media_image11.png
    494
    695
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    430
    780
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    497
    723
    media_image13.png
    Greyscale

And associated descriptive texts including for example, paras:
“[0002] Electric vehicles take a variety of forms, namely pure electric (where the only source of power is a battery), parallel hybrid (where an internal combustion engine or battery may drive the wheels), or series hybrid vehicles where a secondary power source re-charges an on-board battery (a range extender). The present invention is primarily concerned with the latter. 

[0003] One known approach for operating vehicles with a ‘dual fuel’ range extending functionality is shown in FIG. 3 (referred to as the ‘basic model’). Using this approach, the vehicle is operated purely as an electric vehicle until a predetermined level of charge is reached, at which point the range extender is switched on—and will remain on—until an upper state of charge (SOC) level is reached.

[0004] In this basic model, the range extender (RE) is switched on at full power when the SOC reaches the lower threshold; charge is then increased until the upper threshold is reached. The on time of the range extender is indicated by ‘RE State’ 1 being fully on, and 0 being off. This is sometimes referred to as charge depleting/charge sustaining modes (this is a baseline example with another possibility being when the charge sustaining mode is on at less than full power e.g. at efficient power).

[0100] The controller 102 further comprises vehicle parameter sensors 128, which monitor parameters such as: the level of charge of the battery, battery state of health (Battery Management System) and motor speed. Such sensors may be connected to a bus (for example a CANbus (Controller Area Network bus) to allow communication between them and the controller 102). This information is stored in memory 118 and is used when determining whether or not to activate the range extender 104.

[0102] FIGS. 3(a) and (b) show the state of charge vs time for a 5 cycle discharge test spanning a day's usage using the range extender basic model, and will be used as a reference and example in this detailed description.”

[0105] Although the range extender may be on for a longer overall duration than in the basic model it will primarily be running at its most efficient—and will therefore use less fuel than the basic model. This will result in lower overall emissions and a reduction in running costs.

And claims:

An apparatus for controlling a range extender in an electric vehicle, the apparatus comprising: means for receiving trip information; means for retrieving power usage information relating to a previous trip, the previous trip having trip information which is at least in part in common with the trip information; and means for activating the range extender in dependence on said power usage information.

14. The apparatus of claim 1 wherein the activation means is operable to activate the range extender so as to maintain a state of charge of the electric vehicle, preferably in accordance with a state of charge plan.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, the control of the vehicle of the combination of Luo is considered an obvious equivalent technique of the control taught by the other references such as Bennett.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”


As is Here, Bennett is BOTH in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned such as. charging the batteries and running the vehicle from the range extender.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of operating series hybrid electric vehicle in charge sustaining mode as taught by at least Bennett para [0003] above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the electric vehicle of the combination of Tan would include the ability to operate in a “charge sustaining mode” as taught by Bennett as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Bennett to and modify the prior art combination of Luo, Tan and the MPEP as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Regarding claim 4 and the limitation the power supply system according to claim 1, wherein the controller is configured to control the power generating mode of the range extender see the teachings of Luo as applied to claim 1 above incorporated herein, and 
control a status of each first switch and/or each second switch S2 according to the voltage of the respective battery pack 8/7, so as to control the connection status of the respective battery pack 8/7 with the high-voltage DC bus 11 see Luo Figures 5-8, 
and/or to control the connection status S1 of the respective battery pack 8/7 with the range extender 4 see Luo Figures 3 and 4.  

While it is considered that the combination of Luo and Tan teaches the claim limitations as explained above, if applicant is of the opinion that the combination does not expressly disclose the specific switch arrangements then resort may be had to the teachings of Tan, Bennett and the MPEP section 2144.04 V. and VI to show that making the connections between the range extender and the high voltage bus integral or separable would be obvious for the express benefit of being able to charge both batteries at the same time while also providing motive power for the vehicle to continue a long distance drive that exhausts both batteries States of Charge.

Further, the reversal, duplication or rearrangement of the parts of the combination of Luo, Tan and Bennett would be an obvious modification since no new or unexpected result would be produced.  Indeed, one of ordinary skill would expect the range extender to provide power to whatever source and power desired or required by the user in order to operate the vehicle. 
Accordingly, the prior art references teach all of the claimed elements where known elements.

The combination of the known elements is achieved by a known use of connecting power sources to loads. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the range extender of Luo would be able to charge both batteries and power the vehicle at the same time during long trips. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Tan, Bennett and the MPEP 2144.04 to the prior art combination of Luo as explained above because they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 10 and the limitation a control method for a power supply system for an electric vehicle, which comprises using the power supply system according to claim 1 to power the electric vehicle see the rejection of corresponding parts of claim 1 above, incorporated herein, with regard to, inter alia the teachings of the combination of at least Luo, Tan and Bennett above which is considered as teaching a control method for a power supply system for an electric vehicle of the combination of Luo, Tan, the MPEP and Bennett.    

Regarding claim 11 and the limitation an electric vehicle, which utilizes the power supply system according to claim l, see the rejection of corresponding parts of claim 1 above, incorporated herein, with regard to, inter alia the teachings of the combination of at least Luo, Tan and Bennett above which are considered as teaching an electric vehicle, which utilizes the power supply system of the combination of Luo, Tan, the MPEP and Bennett.  

Regarding claim 12 and the limitation an electric vehicle, which is controlled by the control method according to claim 10 see the rejection of corresponding parts of claim 1 above, incorporated herein, with regard to, inter alia the teachings of the combination of at least Luo, Tan and Bennett above which are considered as teaching an electric vehicle controlled by a control method of the combination of Luo, Tan, the MPEP and Bennett.   

Regarding claim 13 and the limitation power supply system according to claim 1, wherein the controller is configured to detect a voltage of each battery pack, and when the voltages of the battery packs are detected to be consistent, the first switches for all the battery packs are switched on see the teachings of Luo with regard to selecting a battery to power the drive motor 11 in the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that as shown in Luo modified Figure 8 below, when the voltage of each battery pack, and when the voltages of the battery packs are detected to be consistent, such as the SOC indicating that both batteries are consistently in the need of charging by electromotor 4, all of the switches S2 and S3 will be on for the vehicle to enter “charge sustaining mode” as taught by Bennett.  


    PNG
    media_image10.png
    210
    458
    media_image10.png
    Greyscale
  
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, the control of the vehicle of the combination of Luo is considered an obvious equivalent technique of the control taught by the other references such as Bennett.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is Here, Bennett is BOTH in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned such as. charging the batteries and running the vehicle from the range extender.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of operating series hybrid electric vehicle in charge sustaining mode as taught by at least Bennett para [0003] above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the electric vehicle of the combination of Tan would include the ability to operate in a “charge sustaining mode” as taught by Bennett as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Bennett to and modify the prior art combination of Luo, Tan and the MPEP as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 14 and the limitation power supply system according to claim 1, wherein the controller is configured to detect a voltage of each battery pack, and when the voltages of the battery packs are detected to be not consistent, the first switch for a first battery pack which has the highest voltage among the battery packs is switched on, while the first switches for remaining battery packs are switched off see the teachings of Luo Figures 2-8 above as described in Luo para:
“Along with the continuity in charging interval, as the SOC of described first power battery pack 71When value is higher than setting value, described car load control Device 1 processed exports another and controls signal to described first switch S1 and the control module of second switch S2, so that described first Switch S1 moved end D1 disconnect with the connection between first not moved end B1 and switch to second not moved end B2 be connected, institute State the moved end D2 of second switch S2 with its first not moved end B3 be connected. So, described first power battery pack 7 and journey Connection between device 14 disconnects, and described electromotor 4 stops being charged the first power battery pack 7 and start moving second Power set of cells 8 is charged. Meanwhile, described first power battery pack 7 is by second switch S2 and power converter 10 phase Connection, described driving motor 11 obtains electric starting working, is i.e. driven the traveling of electric motor car by described first power battery pack 7.”.

See also the teachings of Tan wherein the super capacitor battery is used to provide energy over the battery pack 11 as explained in para:

“When vehicular drive, due to the voltage of the voltage that reclaims super capacitor group 21 after braking energy higher than power battery pack 11, power diode 9 is operated in off condition. Now, super capacitor system 2 provides energy for driver for vehicle. When the voltage of super capacitor group 21 during lower than the voltage of power battery pack 11, power diode 9 conductings, electrokinetic cell system 1 starts to provide energy for driver for vehicle.”


Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, the control of the batteries are considered equivalent techniques.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of providing energy to power a vehicle form the battery with the highest SOC as taught by at least Luo and Tan above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the system of Luo would include the ability to draw power from the battery with the highest SOC as taught by Luo and Tan as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Lou and Tan to and modify the prior art combination of Luo as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CN 105904978 A to Luo Young et al. (provided with the 11/16/2018 IDS and hereinafter as Luo, cited) in view of CN 103481785 A to Tan Zhihong et al. (provided with the 11/16/2018 IDS and hereinafter cited as Tan) in view of MPEP 2144.04.V. MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS and VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS and further in view of US 20150298555 A1 to BENNETT; ASHER et al. (Bennett) as applied the claims above and further in view of US 20180354379 A1 to Wu (hereinafter Wu) and finally in view of US 20200169201 A1 to Wu (hereinafter Wu2).

Regarding claim 2 see the rejection of corresponding parts of claim 1 above incorporated herein by reference with regard to the limitation the power supply system according to claim 1, wherein the range extender comprises one of a fuel generator see the teachings of Luo “the entire car controller 1 starts distance increasing unit 14, and the engine 3 is permanent in optimal fuel-economy point Power output,” wherein it is understood that engine 3 connotes the claimed “fuel generator”, 
the range extender is configured to provide an electrical current to charge the battery pack, to power the electric vehicle, or to charge the battery pack and power the electric vehicle simultaneously see the teachings of Tan and Bennett as explained in the combination of Luo, Tan, the MPEP and Bennett in the rejection of claim 1 above incorporated herein with regard to duplicating or rearranging the parts and switches.

See the following case law, In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of the patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

It is the Examiners position that one skilled in the art would logically draw therefrom a reasonable inference as to when the SOC of the batteries of Luo are too low to continue to power the vehicle during long trips it would be obvious to one of ordinary skill in the art to use the range extender to both power the vehicle and charge the batteries simultaneously so that the operator can continue to drive the vehicle and not be stranded because the vehicle will not operate while it is only charging.  This is how series-Hybrid-electric vehicles use their engines to charge the batteries and continue driving using gasoline as explained by Bennett.   

The combination of Luo above does not appear to expressly disclose the range extender comprises one of:
a natural gas generator, 
an alcohol ether generator, 
a compressed-air generator, and 
a hydrogen fuel cell generator.

Regarding items 1, 2 and 4 above, Wu teaches it was known in the art of range extenders to comprise one of a natural gas generator, an alcohol ether generator, a compressed-air generator, and a hydrogen fuel cell generator in for example paras:
“[0021] Preferably, the direct current power device is a gas generator, a fuel generator or a glycol ether generator. 
[0022] Preferably, the direct current power device is a hydrogen fuel cell or a metal-air battery.”.

The Examiner construes the limitation “gas generator” to include a natural gas generator because Wu explicitly recites a fuel generator which differentiates between a fuel like gasoline or kerosene or diesel or a gas like natural gas. 

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known use of powering generators with functional equivalent fuel sources such as natural gas, ether or hydrogen fuel cells which are all considered functional equivalents of a regular gasoline/fuel engine. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the range extender of the combination of Luo would be able to run off the power from whatever fuel source is available including a natural gas generator, an alcohol ether generator, and/or a hydrogen fuel cell generator. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Wu to the prior art combination of Luo as explained above because they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

A person of ordinary skill in the art (POSITA) would be motivated to combine the teachings of Wu with the prior art combination of Luo for the express benefit of being able to power the “range extender” of the electric vehicle with whatever power sources are available during a long-distance trip to include air, gas, fuel, etc. as such is no more than using functional equivalents for providing power generation “during occasional long-distance trips with unlimited mileage” as stated in Wu para [0002].  

POSITA would understand the substitution of one power generation source for another would have the predictable results of generating the power necessary to complete the long distance trip as taught in Wu. See the following case law in support of the Examiners position that while the Examiner has provided an express suggestion above to substitute one equivalent technique for another, an express suggestion need not be present.
In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious.

Regarding item 3 above, the combination of Luo above does not appear to expressly disclose however Wu2 teaches it was known in the art of range extenders to comprise one of a compressed-air generator in paras:
“[0003] At present, various auxiliary power supplies worldwide for pure electric vehicles use a conventional oil/gas piston engine for electrical power generation. The technologies of such engine have been well developed with a variety of products. However, the fundamental problems on low fuel efficiency, great vibration, great noise, and complicated cooling systems by these engines have not been resolved to this day.
SUMMARY
[0004] In view of the foregoing problems, the present disclosure proposes a compressed air turbine DC power generator system, comprising:“ (Emphasis added).

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known use of powering and electric generator with compressed air. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the range extender of Luo would be able to run off the power from a compressed air generator. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Wu2 to the prior art combination of Luo, Tan. The MPEP. Bennett and Wu as explained above because they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

One of ordinary skill in the art (POSITA) would be motivated to combine the teachings of Wu and Wu2 with the prior art combination of Luo for the express benefit of being able to power the “range extender” of the electric vehicle with whatever power sources are available during a long-distance trip to include air, gas, fuel, etc. as such is no more than using functional equivalents for providing power generation “during occasional long-distance trips with unlimited mileage” as stated in Wu para [0002].  
POSITA would understand the substitution of one power generation source for another would have the predictable results of generating the power necessary to complete the long distance trip as taught in Wu. See the following case law in support of the Examiners position that while the Examiner has provided an express suggestion above to substitute one equivalent technique for another, an express suggestion need not be present.
In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

Claims 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105904978 A to Luo Young et al. (provided with the 11/16/2018 IDS and hereinafter as Luo, cited) in view of CN 103481785 A to Tan Zhihong et al. (provided with the 11/16/2018 IDS and hereinafter cited as Tan) in view of MPEP 2144.04.V. MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS and VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS and further in view of US 20150298555 A1 to BENNETT; ASHER et al. (Bennett) as applied the claims above and further in view of US 20180354379 A1 to Wu (hereinafter Wu) and finally in view of US 20200169201 A1 to Wu (hereinafter Wu2) as applied to the claims above and further in view of US 20100106351 A1 to Hanssen; Greg et al. (hereinafter Hanssen) and finally in view of US 20070080662 A1 to Wu; Deping (Deping). 
Regarding claim 5 the combination of Luo above, does not appear to expressly disclose the limitation the power supply system wherein the controller is further configured to, if the voltages of the battery packs are detected to be consistent, 
control the BMS via Controller Area Network (CAN2) commands to connect all the battery packs to the high-voltage DC bus (appears to be taught in for example, Bennett para:
“[0100] The controller 102 further comprises vehicle parameter sensors 128, which monitor parameters such as: the level of charge of the battery, battery state of health (Battery Management System) and motor speed. Such sensors may be connected to a bus (for example a CANbus (Controller Area Network bus) to allow communication between them and the controller 102). This information is stored in memory 118 and is used when determining whether or not to activate the range extender 104.”), 

control all the first switches between the battery packs and the high-voltage DC bus to be switched on, 
control all the second switches between the battery packs and the range extender to be switched off, and 
control the range extender to enter a stop mode, so that the electric vehicle works in a pure electric mode; or 
control the BMS via CAN2 commands to connect all the battery packs to the high-voltage DC bus, 
control all the first switches between the battery packs and the high-voltage DC bus to be switched on, 
control all the second switches between the battery packs and the range extender to be switched on, and 
control the range extender to enter a constant-power mode, so that the electric vehicle works in a range-extended mode.  

Hanssen teaches in for example the figures below 

    PNG
    media_image14.png
    518
    608
    media_image14.png
    Greyscale


And associated descriptive texts including para:
“[0048] Information from these blocks is processed and transmitted between them and the rest of the vehicle over parallel bus, such as RS485 or CAN. In the preferred embodiment, the features of the VIT 48 have been combined with blocks 52 and 46 to create a single controller card that takes less space and is more efficient. The VIT 48 monitors pack level voltage and current, as well as high voltage battery system isolation from the chassis. The BMS 42a-c monitors cell voltages and temperatures, and balances all of the cells within the high energy battery 40 by incrementally discharging selected cells. The charger 50 is controlled by the VIT 48 either by serial communication link, discrete on/off control, or a pwm signal relative to desired power output. The DCDC 54 is also controlled by the VIT 48 and supports the 12V system during charging and stand times. The VIT has a real time clock and is capable of waking up the entire system whenever the vehicle is connected for charging or has been powered on. The real time clock wakes up the system infrequently and periodically to observe status of the battery, during times when the vehicle is not being driven or charged. The VIT 48 and CDU 60 communicate directly with the vehicle systems. Messages for battery voltage and current are required by the hybrid control module 1 at high rates. Other messages, such as state of charge can be reported less frequently. The CDU 60 and VIT 48 provide all the messages needed to maintain full functionality of the vehicle balance of plant, controlled by Hybrid Control Module 1, ABS controller 70, body controller 72, engine controller 74 and the like.”
 
a power supply system in Fig. 2 above wherein a controller (Hybrid Control Module 1.) is configured to, if the voltages of the battery packs are detected to be consistent, i.e. “balanced” in para:
“[0061] 2. The selection of a battery system with equal or more electrical energy storage when compared to the unimproved vehicle platform, and a battery monitoring system to measure voltages and temperatures, as required, throughout the battery. The battery monitoring system may also measure electric current flowing into or out of the battery system. The battery system may control the flow of coolant over the battery to regulate heating or cooling. The battery system may contain circuitry to balance battery cells as needed to keep all cells in the system at an equal state of charge. The battery system may require that certain circuitry is isolated from the vehicle chassis, while other of its circuitry may be referenced to vehicle chassis. The isolation requirement will be governed by safety and circuit protection requirements, among other things one of ordinary skill in the art will recognize.”, 

control the BMS via CAN commands to connect all the battery packs to the high-voltage DC bus in para:
“[0021] "Battery Control Module" means a device or set of devices which directly or indirectly perform some or all of the following functions: Contactor control; battery system status monitoring and reporting; battery system fault reporting; collection of data about the battery system, including voltages and temperatures of modules, voltage and current of the pack; battery thermal system control; response to other system faults to protect battery and other systems connected to it, the user, and service personnel. Where the above functions are performed by several devices, only those devices that control the functionality required to practice the invention need be replaced when the replacement of the Battery Control Module is referred to in this specification.”, 

control all the first switches between the battery packs and the high-voltage DC bus to be switched on, 
control all the second switches between the battery packs and the range extender to be switched off, and 
control the range extender to enter a stop mode, so that the electric vehicle works in a pure electric mode, i.e. “electric vehicle EV mode” in para:
“[0018] Some hybrid vehicles may contain built in software or hardware facilitating or allowing an "electric vehicle" (EV) mode, where in the ICE is disabled. This is true, for example, of the Toyota Prius sold in Japan and in some other countries. The EV mode may be restricted in terms of operating envelope, depending on mechanical requirements of the drive train, battery capacity, catalyst temperature and SOC or electrical power availability. It is intended, according to Toyota, to permit drivers in densely-populated housing to exit from their parking places without disturbing adjacent residents. In its preferred form, the retrofit system herein takes advantage of an EV mode, if present, by enforcing the EV mode whenever the advanced battery system has sufficient charge and the vehicle speed, catalyst state and power requirements are acceptable to the existing hybrid system to allow EV mode.”; or 

control the BMS via CAN commands to connect all the battery packs to the high-voltage DC bus in para:
“[0022] "CAN/485 Module" is a module capable of communicating with the LCM (see below) or equivalent monitoring hardware, the vehicle communication bus, and the battery thermal control system for the vehicle if present. A person of ordinary skill in the art will, of course, be able to adapt this module to different vehicles and thermal control architectures, and all such adaptations are within the scope of this invention. The CAN/485 Module also has extra inputs and outputs that can be used to control contactors or charging. The CAN/485 module is so named herein because of the LCM requirements to communicate over RS485 and the Toyota Prius' requirements to communicate over CAN. A person of ordinary skill in the art will understand that this module can be modified to use different communication protocols as required by its vehicle interface and the battery monitoring interface, and that all such modifications are within the scope of this invention;”, 

control all the first switches between the battery packs and the high-voltage DC bus to be switched on, 
control all the second switches between the battery packs and the range extender to be switched on, and 
control the range extender to enter a constant-power mode, so that the electric vehicle works in a range-extended mode in para:
“[0003] A hybrid vehicle ("HEV") uses multiple propulsion systems to provide motive power. The most commonly available HEV is a gasoline-electric hybrid vehicle, which use gasoline to power an internal-combustion engine ("ICE") and rechargeable batteries to power an electric motors. A full hybrid, sometimes also called a strong hybrid, is a vehicle that can run on just the engine, just the batteries, or a combination of both.”.  

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known use of “a full hybrid, sometimes also called a strong hybrid, is a vehicle that can run on just the engine, just the batteries, or a combination of both. “ 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle of Luo would be able to control the switches between the batteries of the Hybrid Vehicle and the electomotor to provide the necessary power to the electric drive motors. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hanssen to the prior art combination of Luo as explained above because they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

The combination of Lou above does not appear to expressly disclose that the CAN bus is a CAN2 bus, however Deping para [0072] below teaches CAN2 is a functional equivalent of the CAN bus taught by the combination of Lou immediately above.
“[0072] The MCM 102 further includes a second connector 110 for external serial communication with various peripheral devices such as the battery charger in a system. Accordingly, the MCM 102 separates the external serial communication with the internal serial communication with two serial buses CAN1 bus 113 and CAN2 bus 111 coupled to the first connector 112 and second connectors respectively 110, respectively. The MCM 102 and its interfaces, include the following signals as described in Table 2 below: TABLE-US-00002 TABLE 2 MCM terminal description Terminal Function Control Signals 128 CAN+ CAN Bus 130 CAN- CAN Bus 132 Ignition Ignition On/Off 134 Warning Flashing when charging Light Solid when over or under voltage or over temperature 136 Power Charger control Control 138 Safety Energized during operation Interlock+ 140 Safety Energized during operation Interlock- 142 GND Chassis ground”

Per the following case law In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known use of an equivalent technique of communicating within a vehicle using a CAN. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the Luo would be continue to communicate via a CAN2 bus using CAN2 commands. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Deping to the prior art combination of Luo as explained above because they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Further, resort may be had to the teachings of the MPEP with regard to the obviousness of the duplication, reversal or rearrangement of parts as explained in the rejection of corresponding parts of the claims above incorporated herein.

Regarding claim 7 Luo teaches in Figure 7 the limitation the power supply system according to claim 4, wherein the controller (entire car controller 1 ) is further configured to, when the voltages of the battery packs 7/8 are detected to be not consistent, control the BMS 5 via a CAN2 command (via the dotted lines of figure 1 connecting the VCU 1 to BMS 5 and 6 and MCU 9) to connect a first battery pack 7 with the highest voltage to the high-voltage DC bus 11 see the teachings of Deping with regard to the CAN2 commands in the rejection of corresponding parts of claim 5 above incorporated herein by reference and Luo Figures 7 and 8 above and associated descriptive texts:
“Described control unit of engine 2, electromotor 3 and electromotor 4 form journey device 14.Described entire car controller 1 with Journey device 14, drive motor controller 9, first switch S1, second switch S2, first battery management system the 5, second battery Management system 6 is the most connected. Described entire car controller 1 is as the core control portions of whole electric motor car, and it is used for gathering throttle The information such as pedal, gear, brake pedal judge driver driving intention and for monitor vehicle-state (include speed, Temperature etc.) information, described entire car controller 1 is additionally operable to carry out above-mentioned information judgement process, and the signal after processing is sent out Deliver to journey device 14, first and switch S1 and second switch S2, to control electromotor the 4, first switch S1 in journey device 14 And the state of second switch S2, described first battery management system 5 and the second battery management system 6 are used for gathering described SOC (State of Charge, the state-of-charge/dump energy) value of one power battery pack 7 and the second power battery pack 8,  Specific works principle will be discussed in more detail below.

Please continue to refer to shown in Fig. 7, it is the 5th kind of duty. When first obtained at the first battery management system 5 The SOC value of power battery pack 7 is higher than setting value and the second power battery pack 8 obtained at the second battery management system 6 SOC value less than limit value, described entire car controller 1 first passes through and controls the control module of second switch S2 by its moved end D2 and first not moved end B3 is connected, so that the first power battery pack 7 is for driving motor 11 to power, now, and described the One power battery pack 7 is run for vehicle and is provided electric energy. Simultaneously as the SOC of the second power battery pack 82Value is less than limiting Value, so, in vehicle operation, described entire car controller 1 also starts distance increasing unit 14, and by the first switch S1's Its moved end D1 and second not moved end B2 is connected by control module, can be so that the second power battery pack 8 is charged. This Time, described first power battery pack 7 is powered operation state, and described second power battery pack 8 is charging duty.”, (Emphasis added) and 

control the first switch connected to the first battery pack to be switched on S2 via B3 and the second switch S1 via B1 connected to the first battery pack to be switched off, so that the electric vehicle works in an equalizing mode see the teachings of Luo Figure 7 above wherein it is understood that as battery 8 is charged and battery 7 is discharged the vehicle is working in what connotes an “equalizing mode”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of equalizing batteries using commands via CAN2 as taught by at least Deping and Luo above.  See also the teachings of Bennett in the rejection of corresponding parts of claim a above incorporated herein by reference.  
 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the batteries of the combination of Luo would include the ability to equalize the charge of the batteries as taught by Deping, Tan and Bennet as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Deping and Bennett to and modify the prior art combination of Luo as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 8 Luo teaches in Figure 8 the limitation the power supply system according to claim 7, wherein the controller (entire car controller 1 ) is further configured to, in the equalizing mode, 
when the voltage of a second battery pack 8 is lower than the voltage of the high-voltage DC bus, take the voltage of the high-voltage DC bus as a first target voltage, 
control the BMS 5 via a CAN2 command to connect the second battery pack to the high-voltage DC bus, and 
control the first switch S1 via B2 connected to the second battery pack to be switched off in Fig. 8 and the second switch S2 connected to the second battery pack via B4 to be switched on, so that the second battery pack is charged by the range extender in Luo figure 8 and the following associated descriptive texts:

“Please continue to refer to shown in Fig. 8, it is the 6th kind of duty. When first obtained at the first battery management system 5 The SOC value of power battery pack 7 is less than limit value and the second power battery pack 8 obtained at the second battery management system 6 SOC value higher than setting value, described entire car controller 1 first passes through and controls the control module of second switch S2 by its moved end D2 and second not moved end B4 is connected, so that the second power battery pack 8 is for driving motor 11 to power, now, and described the Two power battery pack 8 are run for vehicle and are provided electric energy. Simultaneously as the SOC of the first power battery pack 71Value is less than limit value, So, in vehicle operation, described entire car controller 1 also starts distance increasing unit 14, and by the control of the first switch S1 Its moved end D1 and first not moved end B1 is connected by module, can be so that the first power battery pack 7 is charged. Now, Described second power battery pack 8 is powered operation state, and described first power battery pack 7 is charging duty.”.  

wherein the second battery pack 6 is a battery pack other than the first battery pack 7 among the battery packs in Luo fig 1 above.  

The combination of Luo above does not appear to expressly disclose when the voltage of the second battery pack increases and reaches the first target voltage, control the first switch connected to the second battery pack to be switched on, so as to connect the second battery pack to the high-voltage DC bus.

Deping teaches it is known in the Hybrid Electric Vehicle art for Battery Management Systems to connect batteries in series or parallel combinations in for example paras:
“[0052] The cells 6 are electrically connected to one another in a series configuration by way of voltage conductors 50. In the presently described embodiment, the cells 6 are Lithium-ion battery cells that are connected in series to provide the voltage in the range of 24V DC or 36V DC through the anode 16 and cathode 18 terminals of the UBM 2. However, as it can be appreciated by those skilled in the art, the cells 6 can be connected in parallel, or a parallel series combination.
[0105] In the above examples, each battery pack comprises a single linear array of UBMs in series. However, alternative arrangements of UBMs are also possible. As shown in the exemplary embodiment of FIG. 11, the battery pack 80 includes an array of UBMs 2a to 2h, wherein two rows of four UBMs 2a to 2d, and 2e to 2h are retained side-by-side. The UBMs 2a to 2h of each row are aligned proximate to each other with their respective inlets 10a to 10h and outlets 12a to 12h are in alignment to permits improved flow of coolant within the cooling system. The UBMs 2a to 2d are connected to one another in parallel. Similarly, the UBMs 2e to 2h are connected to one another in parallel. The UBMs 2a to 2d in the first row are connected to the UBMs 2e to 2h in the second row in series. The UBM 2d is connected to a MCM 102, which is responsible for controlling the entire battery pack 80.”

And claims 
15. A battery pack comprising: at least two universal battery modules in a string of connected universal battery modules, each universal battery module including a plurality of series connected battery cells, sensor means coupled to the cells and configured to monitor and transmit physical parameters of the cells, a battery control unit in communication with the sensor means to control the cells based on physical parameters from the sensor means; a master control module coupled to the string of universal battery modules, the master control module configured to control the battery pack power on/off and including internal electrical connector means to interface with each universal battery modules and control means to control electric equalization of the string of universal battery modules; wherein the string of universal battery modules and the master control module are packaged together as a single integral battery pack.
17. The battery pack as set forth in claim 15, wherein the universal battery modules are electrically connected in parallel..

Which connotes the claimed limitations if the voltage of the second battery pack increases and reaches the first target voltage, control the first switch connected to the second battery pack to be switched on, so as to connect the second battery pack to the high-voltage DC bus.

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of operating  “a full hybrid, sometimes also called a strong hybrid, is a vehicle that can run on just the engine, just the batteries, or a combination of both. “ in series, parallel or combinations thereof.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle of Luo would be able to control the switches between the batteries of the Hybrid Vehicle to provide the necessary power to the electric drive motors. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Deping to the prior art combination of Luo as explained above because they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 9 and the limitation the power supply system according to claim 7, wherein the controller (Luo entire car controller 1) is further configured to, in the equalizing mode, 
when the voltage of a second battery pack is higher than the voltage of the high-voltage DC bus, take the voltage of the second battery pack as a second target voltage, 
control the second switch between the range extender and the first battery pack to be switched on, and 
control the range extender to enter a power-following mode (i.e. battery sustaining mode), so as to increase the voltage of the high-voltage DC bus by reducing a load of the first battery pack see Hanssen paras:
“[0056] If the retrofit system's added battery becomes depleted sufficiently so that further discharge is undesirable in view of maintaining optimal battery health or cycle life, the CDU reinstitutes the vehicle's hybrid mode of propulsion by changing the value of reported SOC. As described earlier, the true SOC may be different from the reported SOC; the latter is typically an inflated value transmitted to the existing hybrid control system to encourage battery discharging or battery sustaining modes. The true SOC of the battery is determined by the CDU by measuring and integrating current through the battery and also provides for reset points or waypoints relative to specific voltage triggers or battery temperatures based on information from the BMS 42a,b,c.

[0057] When the true SOC of the added battery is determined to be low enough to cease battery discharge mode and switch to battery sustaining mode, the SOC reported by the CDU to the existing hybrid control system is preferably used to maintain the added batteries without recharging them significantly; the added battery is preferably recharged only by connecting the vehicle to an external electrical energy source such as the g rid. The vehicle is returned to normal hybrid operation, either using the battery provided with the stock system or using the remaining capacity level of the replacement battery. The CDU enforces steady state operation by mapping the low state of charge to a reported SOC near the steady state midpoint target (presently about 62%) and having small deviations from the low battery SOC correspond to large deviations in the SOC reported to the vehicle. Thus, in the normal hybrid mode, the added battery will be more or less sustained at the low true SOC until the added battery can be recharged from the external source.”; and 

when the voltage of the high-voltage DC bus increases to the second target voltage, control the first switch connected to the second battery pack to be switched on, so as to connect the second battery pack to the high-voltage DC bus see Hanssen paras :
“[0015] Existing hybrid vehicles are configured to maintain their SOC ("state of charge") near the capacity midpoint, between approximately 30% and 80% state of charge. This allows for absorption of regenerative braking, better battery thermal management, and longer battery life. An SOC target of 55-65% is frequently used. Under normal driving conditions, the hybrid system will attempt to charge the battery when it is below its SOC target, or attempt to discharge an overly charged battery in order to reach its SOC target.

[0016] In rare instances, the SOC will be outside the 30-80%. The normal SOC target may be adjusted occasionally to condition the batteries or provide needed vehicle performance under rare driving conditions. In cases where extra power is needed (e.g., to accelerate), the typical hybrid will allow the battery to discharge to a small extent below its SOC target. In cases where additional regenerative power is available (e.g., while driving down a steep hill or decelerating) the typical hybrid will allow the battery to charge to a small extent over its SOC target.“, 

wherein the second battery pack is a battery pack other than the first battery pack among the battery packs see Luo fig. 1, and the Figures of Tan above.  

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of maintaining the State of Charge of the batteries of a Full Hybrid “a full hybrid, sometimes also called a strong hybrid, is a vehicle that can run on just the engine, just the batteries, or a combination of both. “ in series, parallel or combinations thereof.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle of Luo would be able to control the switches between the batteries of the Hybrid Vehicle to provide the necessary power to the electric drive motors and charge the batteries or maintain the SOC of the batteries. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Deping to the prior art combination of Luo as explained above because they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

While it is considered that the combination of Luo as explained above teaches the claimed limitations, if Applicant is of the opinion that the Battery Management System and Full Hybrid electric vehicles taught by the prior art fail to show balancing the SOC between the batteries as claimed then resort may be had to MPEP section 2144.04 to show it would have been obvious to balance the state of charges of the batteries of Luo in the matter claimed because such is considered no more than the reversal, rearrangement, of duplication of the parts taught by the prior art.  
As explained above, reversing or rearranging the manner in which the batteries are connected to the “distance increasing unit 14” would have the obvious, expected and predictable results of balancing the charges in both batteries during a long distance trip.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105904978 A to Luo Young et al. (provided with the 11/16/2018 IDS and hereinafter as Luo, cited) in view of CN 103481785 A to Tan Zhihong et al. (provided with the 11/16/2018 IDS and hereinafter cited as Tan) in view of MPEP 2144.04.V. MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS and VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS and further in view of US 20150298555 A1 to BENNETT; ASHER et al. (Bennett) as applied the claims above and further in view of US 20180354379 A1 to Wu (hereinafter Wu) and finally in view of US 20200169201 A1 to Wu (hereinafter Wu2) as applied to the claims above and further in view of US 20100106351 A1 to Hanssen; Greg et al. (hereinafter Hanssen) and finally in view of US 20070080662 A1 to Wu; Deping (Deping) as applied to the claims above and further in view of US 20120029742 A1 to Worthing; James L. et al. (Worthing). 

Regarding claim 6 the combination of Luo above does not appear to expressly disclose, wherein the controller is further configured to, in the range-extended mode, 
control the range extender to enter a rated-power mode or a half-power mode according to a power consumption and/or a speed of the electric vehicle; or 
when the battery system is in a depleted status and the power generated by the range extender in the rated-power mode is less than the power consumed by the electric vehicle, 
control the electric vehicle to enter a limp-home mode where the speed of the electric vehicle is limited to a limp-home speed, so that the power consumed by the electric vehicle is less than the power generated by the range extender in the rated-power mode.  

	Worthing teaches it is known in the Hybrid electric vehicle art for a controller to be configured to, in the range-extended mode, 
control the range extender to enter a rated-power mode or a half-power mode according to a power consumption and/or a speed of the electric vehicle in para:
“[0005] The engine is operable in a predetermined optimal state to provide power to the first motor/generator for powering the second motor/generator. The throttle is at a predetermined position when the engine is in the predetermined optimal state. The "predetermined optimal state" is a predetermined set of operating parameters of the engine considered to result in the best combination of fuel efficiency, output torque and speed. The default position of the throttle is selected to be substantially the same as the predetermined position of the throttle. The at least one controller is operable to energize and de-energize the electric throttle motor so that the throttle is biased to the default position when the position of the throttle is within a predetermined range of the default position for a predetermined amount of time. By setting the default position as the position at which the engine is in the predetermined optimal state, electrical energy for powering the throttle motor is minimized, and throttle motor wear is likewise reduced. The optimal operating state of the engine is also sufficient to provide "limp home" capability if vehicle electrical power is interrupted. Engine torque is not a concern during "limp home" state on an extended range electrical vehicle as described above, as even fully open throttle will not result in excessive power at the vehicle wheels as only the second motor/generator can directly affect tractive power.”; or 

if the battery system is in a depleted status and the power generated by the range extender in the rated-power mode is less than the power consumed by the electric vehicle, 
control the electric vehicle to enter a limp-home mode where the speed of the electric vehicle is limited to a limp- home speed, so that the power consumed by the electric vehicle is less than the power generated by the range extender in the rated-power mode in paras:
“[0019] Referring again to FIG. 1, the engine 14 does not directly power the output member 39 and does not power the output member 39 through the planetary gear set 30, but only powers the first motor/generator 16. Therefore, the default (i.e., unpowered) throttle position need not be set to provide a low engine-output "limp home" mode in the event electrical power is not available, such as it is in the case of a typical non-hybrid or non-extended range hybrid application. Accordingly, system efficiency is increased by setting the default position of the throttle 54 to the optimal operating state of the engine 14. The "optimal operating state" is the engine speed and air/fuel ratio (determined in part by throttle position) at which the engine 14 runs in the most fuel efficient manner.”.  
 
Accordingly, the prior art references teach all of the claimed elements.
The combination of the known elements is achieved by a known method of operating a hybrid vehicle in “limp-home” mode as known to those of ordinary skill in the art. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the range extender of Luo would be able to operate the vehicle in limp home mode in order to reach a charging station during long trips. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Worthing to the prior art combination of Luo as explained above because they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example:
US 9912017 B1 to Kuo; Ho-Hsun David et al. teaches a BMS to provide optimization and equalization management for a battery containing a plurality of individual battery cells that would be obvious to combine with the references cited above in for example, paras1:
“[0122] The aforementioned battery optimization, equalization management system (BOEMS) as described in FIGS. 1-5 may be applied to the battery management system 620 for optimization, equalization of the battery cells within the batteries 630.

[0123] In some embodiment, the mobile charging apparatus 690 is big enough to contain batteries 630 that are capable of storing enough electricity to charge or extend the range of an electric vehicle 680. The mobile charging apparatus 690 may have enough room internally to house the system management 650, communications array 660, battery management system 620 and additional space to cool the batteries 630. In some embodiment, the mobile charging apparatus can be used as an energy storage and energy source for residential, commercial and industrial applications. Where the batteries 630 are interchangeable and detachable to increase or decrease the storage capability as needed for each application.”


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20220707